EXHIBIT 10.6

INDEMNITY AND GUARANTY AGREEMENT

THIS INDEMNITY AND GUARANTY AGREEMENT (this "Agreement"), made as of the 27th

day of May, 2010, is by INLAND DIVERSIFIED REAL ESTATE TRUST, INC., a Maryland
corporation, whose address is 2901 Butterfield Road, Oak Brook, Illinois 60523
("Indemnitor""), in favor of BANK OF AMERICA, N.A., successor in interest to
Wells Fargo Bank, N.A. (as successor by merger to Wells Fargo Bank Minnesota,
N.A.), as Trustee for the Registered Holders of J.P. Morgan Chase Commercial
Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates Series
2001-CIBC3 ("Lender"), whose address is c/o Wells Fargo Bank, N. A., Commercial
Mortgage Servicing, 1320 Willow Pass Road, Suite 300, Concord, California 94520,
Attn: Asset Manager JPMC 2001-CIBC3.




WITNESSETH:




WHEREAS, Lender's predecessor in interest, CIBC, Inc., a Delaware corporation
("Original Lender") made a loan to Draper Crossing I, L.C., a Utah limited
liability company ("Borrower"), in the original principal amount of Sixteen
Million Two Hundred Fifty Thousand and No/100 Dollars ($16,250,000/00) (the
"Loan"), which Loan is evidenced by a Promissory Note dated as of November 21,
2001 (as amended, consolidated and modified from time to time, the "Note"),
executed by Borrower and payable to the order of Original Lender in the stated
principal amount of the Loan, and secured, inter alia, by a Deed of Trust and
Security Agreement dated as of November 21, 2001 (as amended, consolidated and
modified from time to time, the "Security Instrument"), from Borrower, as
grantor, to Original Lender, as beneficiary, encumbering that certain real
property commonly known as Draper Crossing Shopping Center situated in the
County of Salt Lake, State of Utah, as more particularly described on Exhibit A
attached hereto and incorporated herein by this reference, together with the
buildings, structures and other improvements now or hereafter located thereon
(said real property, buildings, structures and other improvements being
hereinafter collectively referred to as the "Property") and by other documents
and instruments (the Note, the Security Instrument and such other documents and
instruments, as the same may from time to time be amended, consolidated, renewed
or replaced, being collectively referred to herein as the "Loan Documents"): and

WHEREAS, all of Original Lender's right, title and interest in and to the Loan
and the Loan Documents has been assigned to Lender; and




WHEREAS, contemporaneously herewith, Inland Diversified Draper Crossing L.L.C.,
a Delaware limited liability company ("Assumptor") shall assume all of the
obligations and liabilities of Borrower under the Loan Documents pursuant to
that certain Assumption Agreement of even date herewith ("Assumption Agreement")
among Lender, Borrower, Original Guarantor (as defined in the Assumption
Agreement), Assumptor and Indemnitor; and

WHEREAS, as a condition to Lender's obligations under the Assumption Agreement,
Lender has required that Indemnitor indemnify Lender from and against and
guarantee payment to Lender of those items for which Assumptor is personally
liable and for which Lender has recourse against Assumptor under the terms of
the Note and the Security Instrument; and

WHEREAS, Indemnitor is the holder of a direct or indirect beneficial interest in
Assumptor, the assumption of the Loan by Assumptor is of substantial benefit to
Indemnitor and, therefore, Indemnitor desires to indemnify Lender from and
against and guarantee payment to Lender of those items for which Assumptor is
personally liable and for which Lender has recourse against Assumptor under the
terms of the Note and the Security Instrument.

NOW, THEREFORE, to induce Lender to consent to the sale of the Property to, and
the assumption of the Loan by, Assumptor and in consideration of the foregoing
premises and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Indemnitor hereby jointly and
severally covenants and agrees for the benefit of Lender, as follows:




~Doc# 137226.5-







1. Indemnity and Guaranty. Indemnitor hereby assumes liability for, hereby
guarantees payment to Lender of, hereby agrees to pay, protect, defend and save
Lender harmless from and against, and hereby indemnifies Lender from and against
any and all liabilities, obligations, losses, damages, costs and expenses
(including, without limitation, attorneys' fees), causes of action, suits,
claims, demands and judgments of any nature or description whatsoever
(collectively, "Costs") which may at any time be imposed upon, incurred by or
awarded against Lender as a result of any of the following events occurring on
or after the date of this Agreement:

(a)

Proceeds paid under any insurance policies (or paid as a result of any other
claim or cause of action against any person or entity) by reason of damage, loss
or destruction to all or any portion of the Property, to the full extent of such
proceeds not previously delivered to Lender, but which, under the terms of the
Loan Documents, should have been delivered to Lender;

(b)

Proceeds or awards resulting from the condemnation or other taking in lieu of
condemnation of all or any portion of the Property, or any of them, to the full
extent of such proceeds or awards not previously delivered to Lender, but which,
under the terms of the Loan Documents, should have been delivered to Lender;

(c)

All tenant security deposits or other refundable deposits paid to or held by
Assumptor or any other person or entity in connection with leases of all or any
portion of the Property, which are not applied in accordance with the terms of
the applicable lease or other agreement, to the full extent of such deposits;

(d)

Rent and other payments received from tenants under leases of all or any portion
of the Property paid more than one month in advance, to the full extent of any
such rents collected by Assumptor;

(e)

Rents, issues, profits and revenues of all or any portion of the Property
received or applicable to a period after notice from Lender of an Event of
Default (as defined in the Security Instrument) or any event which, with the
giving of notice and/or the passage of time, would constitute an Event of
Default, which are not either applied to the ordinary and necessary expenses of
owning and operating the Property or paid to Lender, to the full extent of the
rents, issues, profits and revenues not so applied;

(f)

Waste committed on the Property by, or damage to the Property as a result of the
intentional misconduct or gross negligence of, Assumptor or Indemnitor, or any
of their respective principals, officers, members or general partners, or any
agent or employee of any such persons, or any removal of the Property in
violation of the terms of the Loan Documents, to the full extent of the losses
or damages incurred by Lender on account of such occurrence;

(g)

Failure by Assumptor to pay any valid taxes, assessments, mechanic's liens,
materialmen's liens or other liens which could create liens on any portion of
the Property which would be superior to the lien or security title of the
Security Instrument or the other Loan Documents;

(h)

Failure by Assumptor to pay the premiums on insurance policies required under
the Loan Documents to be maintained by Assumptor or with respect to the
Property, to the full extent of the loss incurred by Lender by reason of
Assumptor's failure to maintain the required insurance coverages;




(i) All obligations and indemnities of Assumptor under the Loan Documents
relating to hazardous or toxic substances or compliance with environmental laws
and regulations to the full extent of any losses or damages (including those
resulting from diminution in value of any Property) incurred by Lender as a
result of the existence of such hazardous or toxic substances or failure to
comply with environmental laws or regulations;








2

-Doc# 137226.5-




(j) Fraud or material misrepresentation or failure to disclose a material fact,
by Assumptor or Indemnitor or any of their respective principals, officers,
members or general partners, or any agent, employee or other person authorized
or apparently authorized to make statements or representations on behalf of any
of the foregoing, to the full extent of any losses, damages and expenses of
Lender on account thereof; and

(k) The filing by Assumptor of a voluntary bankruptcy petition, or the filing
against Assumptor of an involuntary bankruptcy petition by any general partner,
managing member or other constituent entity of Assumptor.

Notwithstanding anything to the contrary in the Loan Documents, in the event
that (A) Assumptor fails to obtain Lender's prior written consent to any
subordinate financing or other voluntary lien encumbering the Property, if such
consent is required by the Loan Documents; or (B) Assumptor fails to obtain
Lender's prior written consent to any assignment, transfer or conveyance of the
Property or any interest therein, if such consent is required by the Loan
Documents, then (i) "Costs" shall also include any loss suffered by Lender up to
the full amount outstanding under the Loan Documents, and (ii) Lender shall not
be deemed to have waived any right which Lender may have under Section 506 (a),
506 (b), 1111(b) or any other provisions of the U.S. Bankruptcy Code to file a
claim for the full amount of the Loan or to require that all collateral shall
continue to secure all of the indebtedness owing to Lender in accordance with
the Loan Documents.

This is a guaranty of payment and performance and not of collection. The
liability of Indemnitor under this Agreement shall be direct and immediate and
not conditional or contingent upon the pursuit of any remedies against Assumptor
or any other person (including, without limitation, other guarantors, if any),
nor against the collateral for the Loan. Indemnitor waives any right to require
that an action be brought against Assumptor or any other person or to require
that resort be had to any collateral for the Loan or to any balance of any
deposit account or credit on the books of Lender in favor of Assumptor or any
other person. In the event, on account of the Bankruptcy Reform Act of 1978, as
amended, or any other debtor relief law (whether statutory, common law, case law
or otherwise) of any jurisdiction whatsoever, now or hereafter in effect, which
may be or become applicable, Assumptor shall be relieved of or fail to incur any
debt, obligation or liability as provided in the Loan Documents, Indemnitor
shall nevertheless be fully liable therefor. In the event of a default under the
Loan Documents which is not cured within any applicable grace or cure period,
Lender shall have the right to enforce its rights, powers and remedies
(including, without limitation, foreclosure of all or any portion of the
collateral for the Loan) thereunder or hereunder, in any order, and all rights,
powers and remedies available to Lender in such event shall be non-exclusive and
cumulative of all other rights, powers and remedies provided thereunder or
hereunder or by law or in equity. If the indebtedness and obligations guaranteed
hereby are partially paid or discharged by reason of the exercise of any of the
remedies available to Lender, this Agreement shall nevertheless remain in full
force and effect, and Indemnitor shall remain liable for all remaining
indebtedness and obligations guaranteed hereby, even though any rights which
Indemnitor may have against Assumptor may be destroyed or diminished by the
exercise of any such remedy.

2.

Indemnification Procedures.




(a)

If any action shall be brought against Lender based upon any of the matters for
which Lender is indemnified hereunder, Lender shall notify Indemnitor in writing
thereof and Indemnitor shall promptly assume the defense thereof, including,
without limitation, the employment of counsel acceptable to Lender and the
negotiation of any settlement; provided, however, that any failure of Lender to
notify Indemnitor of such matter shall not impair or reduce the obligations of
Indemnitor hereunder. Lender shall have the right, at the expense of Indemnitor
(which expense shall be included in Costs), to employ separate counsel in any
such action and to participate in the defense thereof. In the event Indemnitor
shall fail to discharge or undertake to defend Lender against any claim, loss or
liability for which Lender is indemnified hereunder, Lender may, at its sole
option and election, defend or settle such claim, loss or liability. The
liability of Indemnitor to Lender hereunder shall be conclusively established by
such settlement, provided such settlement is made in good faith, the amount of
such liability to include




3

-Doc# 137226.5-




both the settlement consideration and the costs and expenses, including, without
limitation, attorneys' fees and disbursements, incurred by Lender in effecting
such settlement. In such event, such settlement consideration, costs and
expenses shall be included in Costs and Indemnitor shall pay the same as
hereinafter provided. Lender's good faith in any such settlement shall be
conclusively established if the settlement is made on the advice of independent
legal counsel for Lender.

(b)

Indemnitor shall not, without the prior written consent of Lender: (i) settle or
compromise any action, suit, proceeding or claim or consent to the entry of any
judgment that does not include as an unconditional term thereof the delivery by
the claimant or plaintiff to Lender of a full and complete written release of
Lender (in form, scope and substance satisfactory to Lender in its sole
discretion) from all liability in respect of such action, suit, proceeding or
claim and a dismissal with prejudice of such action, suit, proceeding or claim;
or (ii) settle or compromise any action, suit, proceeding or claim in any manner
that may adversely affect Lender or obligate Lender to pay any sum or perform
any obligation as determined by Lender in its sole discretion.

(c)

All Costs shall be immediately reimbursable to Lender when and as incurred and,
in the event of any litigation, claim or other proceeding, without any
requirement of waiting for the ultimate outcome of such litigation, claim or
other proceeding, and Indemnitor shall pay to Lender any and all Costs within
ten (10) days after written notice from Lender itemizing the amounts thereof
incurred to the date of such notice. In addition to any other remedy available
for the failure of Indemnitor to periodically pay such Costs, such Costs, if not
paid within said ten-day period, shall bear interest at the Default Interest
Rate (as defined in the Note).

3.

Reinstatement of Obligations. If at any time all or any part of any payment made
by Indemnitor or received by Lender from Indemnitor under or with respect to
this Agreement is or must be rescinded or returned for any reason whatsoever
(including, but not limited to, the insolvency, bankruptcy or reorganization of
Indemnitor or Assumptor), then the obligations of Indemnitor hereunder shall, to
the extent of the payment rescinded or returned, be deemed to have continued in
existence, notwithstanding such previous payment made by Indemnitor, or receipt
of payment by Lender, and the obligations of Indemnitor hereunder shall continue
to be effective or be reinstated, as the case may be, as to such payment, all as
though such previous payment by Indemnitor had never been made.

4.

Waivers by Indemnitor. To the extent permitted by law, Indemnitor hereby waives
and agrees not to assert or take advantage of:




(a) Any right to require Lender to proceed against Assumptor or any other person
or to proceed against or exhaust any security held by Lender at any time or to
pursue any other remedy in Lender's power or under any other agreement before
proceeding against Indemnitor hereunder;

(b) The defense of the statute of limitations in any action hereunder;

(c)

Any defense that may arise by reason of the incapacity, lack of authority, death
or disability of any other person or persons or the failure of Lender to file or
enforce a claim against the estate (in administration, bankruptcy or any other
proceeding) of any other person or persons;

(d)

Demand, presentment for payment, notice of nonpayment, intent to accelerate,
acceleration, protest, notice of protest and all other notices of any kind, or
the lack of any thereof, including, without limiting the generality of the
foregoing, notice of the existence, creation or incurring of any new or
additional indebtedness or obligation or of any action or non-action on the part
of Assumptor, Lender, any endorser or creditor of Assumptor or of Indemnitor or
on the part of any other person whomsoever under this or any other instrument in
connection with any obligation or evidence of indebtedness held by Lender;

(e)

Any defense based upon an election of remedies by Lender;

(f)

Any right or claim or right to cause a marshalling of the assets of Indemnitor;





4

-Doc# 137226.5-




(g)

Any principle or provision of law, statutory or otherwise, which is or might be
in conflict with the terms and provisions of this Agreement;

(h)

Any duty on the part of Lender to disclose to Indemnitor any facts Lender may
now or hereafter know about Assumptor or the Property, regardless of whether
Lender has reason to believe that any such facts materially increase the risk
beyond that which Indemnitor intends to assume or has reason to believe that
such facts are unknown to Indemnitor or has a reasonable opportunity to
communicate such facts to Indemnitor, it being understood and agreed that
Indemnitor is fully responsible for being and keeping informed of the financial
condition of Assumptor, of the condition of the Property and of any and all
circumstances bearing on the risk that liability may be incurred by Indemnitor
hereunder;




(i)

Any lack of notice of disposition or of manner of disposition of any collateral
for

the Loan;




(j)

Any invalidity, irregularity or unenforceability, in whole or in part, of any
one or more of the Loan Documents;




(k)

Any lack of commercial reasonableness in dealing with the collateral for the

Loan;




(1) Any deficiencies in the collateral for the Loan or any deficiency in the
ability of Lender to collect or to obtain performance from any persons or
entities now or hereafter liable for the payment and performance of any
obligation hereby guaranteed;

(m) Any assertion or claim that the automatic stay provided by 11 U.S.C. §362
(arising upon the voluntary or involuntary bankruptcy proceeding of Assumptor)
or any other stay provided under any other debtor relief law (whether statutory,
common law, case law or otherwise) of any jurisdiction whatsoever, now or
hereafter in effect, which may be or become applicable, shall operate or be
interpreted to stay, interdict, condition, reduce or inhibit the ability of
Lender to enforce any of its rights, whether now or hereafter required, which
Lender may have against Indemnitor or the collateral for the Loan;

(n) Any modifications of the Loan Documents or any obligation of Assumptor
relating to the Loan by operation of law or by action of any court, whether
pursuant to the Bankruptcy Reform Act of 1978, as amended, or any other debtor
relief law (whether statutory, common law, case law or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, or otherwise; and

(o) Any action, occurrence, event or matter consented to by Indemnitor under
Section 5(h) hereof, under any other provision hereof, or otherwise.

5.       General Provisions.

(a)

Fully Recourse. All of the terms and provisions of this Agreement are recourse
obligations of Indemnitor and not restricted by any limitation on personal
liability.

(b)

Unsecured Obligations. Indemnitor hereby acknowledges that Lender's appraisal of
the Property is such that Lender is not willing to accept the consequences of
the inclusion of Indemnitor's indemnity set forth herein among the obligations
secured by the Security Instrument and the other Loan Documents and that Lender
would not consent to the sale of the Property to, and the assumption of the Loan
by, Assumptor but for the unsecured personal liability undertaken by Indemnitor
herein.

(c)

Survival. This Agreement shall be deemed to be continuing in nature and shall
remain in full force and effect and shall survive the exercise of any remedy by
Lender under the Security




5

-Doc# 137226.5-




Instrument or any of the other Loan Documents, including, without limitation,
any foreclosure or deed in lieu thereof, even if, as a part of such remedy, the
Loan is paid or satisfied in full.

(d)

No Subrogation; No Recourse Against Lender. Notwithstanding the satisfaction by
Indemnitor of any liability hereunder, Indemnitor shall not have any right of
subrogation, contribution, reimbursement or indemnity whatsoever or any right of
recourse to or with respect to the assets or property of Assumptor or to any
collateral for the Loan. In connection with the foregoing, Indemnitor expressly
waives any and all rights of subrogation to Lender against Assumptor, and
Indemnitor hereby waives any rights to enforce any remedy which Lender may have
against Assumptor and any right to participate in any collateral for the Loan.
In addition to and without in any way limiting the foregoing, Indemnitor hereby
subordinates any and all indebtedness of Assumptor now or hereafter owed to
Indemnitor to all indebtedness of Assumptor to Lender, and agrees with Lender
that Indemnitor shall not demand or accept any payment of principal or interest
from Assumptor, shall not claim any offset or other reduction of Indemnitor's
obligations hereunder because of any such indebtedness and shall not take any
action to obtain any of the collateral from the Loan. Further, Indemnitor shall
not have any right of recourse against Lender by reason of any action Lender may
take or omit to take under the provisions of this Agreement or under the
provisions of any of the Loan Documents.

(e)

Reservation of Rights. Nothing contained in this Agreement shall prevent or in
any way diminish or interfere with any rights or remedies, including, without
limitation, the right to contribution, which Lender may have against Assumptor,
Indemnitor or any other party under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (codified at Title 42 U.S.C. §9601 et
seq.), as it may be amended from time to time, or any other applicable federal,
state or local laws, all such rights being hereby expressly reserved.

(f)

Financial Statements. Indemnitor hereby agrees, as a material inducement to
Lender to consent to the sale of the Property to, and the assumption of the Loan
by, Assumptor, to furnish to Lender promptly upon demand by Lender current and
dated financial statements detailing the assets and liabilities of Indemnitor
certified by Indemnitor, in form and substance acceptable to Lender. Indemnitor
hereby warrants and represents unto Lender that any and all balance sheets, net
worth statements and other financial data which have heretofore been given or
may hereafter be given to Lender with respect to Indemnitor did or will at the
time of such delivery fairly and accurately present the financial condition of
Indemnitor.

(g)

Rights Cumulative; Payments. Lender's rights under this Agreement shall be in
addition to all rights of Lender under the Note, the Security Instrument and the
other Loan Documents. Further, payments made by Indemnitor, under this Agreement
shall not reduce in any respect Assumptor's obligations and liabilities under
the Note, the Security Instrument and the Other Loan Documents.

(h)

No Limitation on Liability, Indemnitor hereby consents and agrees that Lender
may at any time and from time to time without further consent from Indemnitor do
any of the following events, and the liability of Indemnitor under this
Agreement shall be unconditional and absolute and shall in no way be impaired or
limited by any of the following events, whether occurring with or without notice
to Indemnitor or with or without consideration: (i) any extensions of time for
performance required by any of the Loan Documents or extension or renewal of the
Note; (ii) any sale, assignment or foreclosure of the Note, the Security
Instrument or any of the other Loan Documents or any sale or transfer of the
Property; (iii) any change in the composition of Assumptor, including, without
limitation, the withdrawal or removal of Indemnitor from any current or future
position of ownership, management or control of Assumptor; (iv) the accuracy or
inaccuracy of the representations and warranties made by Indemnitor herein or by
Assumptor in any of the Loan Documents; (v) the release of Assumptor or of any
other person or entity from performance or observance of any of the agreements,
covenants, terms or conditions contained in any of the Loan Documents by
operation of law, Lender's voluntary act or otherwise; (vi) the release or
substitution in whole or in part of any security for the Loan; (vii) Lender's
failure to record the Security Instrument or to file any financing statement (or
Lender's improper recording or filing thereof) or to otherwise perfect, protect,
secure or insure any lien or security interest given as security for the Loan;




6

-Doc# 137226.5-




(viii) the modification of the terms of any one or more of the Loan Documents;
or (ix) the taking or failure to take any action of any type whatsoever. No such
action which Lender shall take or fail to take in connection with the Loan
Documents or any collateral for the Loan, nor any course of dealing with
Assumptor or any other person, shall limit, impair or release Indemnitor's
obligations hereunder, affect this Agreement in any way or afford Indemnitor any
recourse against Lender. Nothing contained in this Section shall be construed to
require Lender to take or refrain from taking any action referred to herein.




(i)

Entire Agreement: Amendment; Severability. This Agreement contains the
entire agreement between the parties respecting the matters herein set forth and
supersedes all prior
agreements, whether written or oral, between the parties respecting such
matters. Any amendments or
modifications hereto, in order to be effective, shall be in writing and executed
by the parties hereto. A
determination that any provision of this Agreement is unenforceable or invalid
shall not affect the
enforceability or validity of any other provision, and any determination that
the application of any
provision of this Agreement to any person or circumstance is illegal or
unenforceable shall not affect the
enforceability or validity of such provision as it may apply to any other
persons or circumstances.

(j) Governing Law; Binding Effect; Waiver of Acceptance. This Agreement shall be
governed by and construed in accordance with the laws of the State in which the
real property encumbered by the Security Instrument is located, except to the
extent that the applicability of any of such laws may now or hereafter be
preempted by Federal law, in which case such Federal law shall so govern and be
controlling. This Agreement shall bind Indemnitor and the heirs, personal
representatives, successors and assigns of Indemnitor and shall inure to the
benefit of Lender and the officers, directors, shareholders, agents and
employees of Lender and their respective heirs, successors and assigns.
Notwithstanding the foregoing, Indemnitor shall not assign any of its rights or
obligations under this Agreement without the prior written consent of Lender,
which consent may be withheld by Lender in its sole discretion. Indemnitor
hereby waives any acceptance of this Agreement by Lender, and this Agreement
shall immediately be binding upon Indemnitor.




(k) Notice. All notices, demands, requests or other communications to be sent by
one party to the other hereunder or required by law shall be in writing and
shall be deemed to have been validly given or served by delivery of the same in
person to the intended addressee, or by depositing the same with Federal Express
or another reputable private courier service for next business day delivery to
the intended addressee at its address set forth on the first page of this
Agreement or at such other address as may be designated by such party as herein
provided, or by depositing the same in the United States mail, postage prepaid,
registered or certified mail, return receipt requested, addressed to the
intended addressee at its address set forth on the first page of this Agreement
or at such other address as may be designated by such party as herein provided.
All notices, demands and requests shall be effective upon such personal
delivery, or one (1) business day after being deposited with the private courier
service, or two (2) business days after being deposited in the United States
mail as required above. Rejection or other refusal to accept or the inability to
deliver because of changed address of which no notice was given as herein
required shall be deemed to be receipt of the notice, demand or request sent. By
giving to the other party hereto at least fifteen (15) days' prior written
notice thereof in accordance with the provisions hereof, the parties hereto
shall have the right from time to time to change their respective addresses and
each shall have the right to specify as its address any other address within the
United States of America.

(1) No Waiver; Time of Essence; Business Day. The failure of any party hereto to
enforce any right or remedy hereunder, or to promptly enforce any such right or
remedy, shall not constitute a waiver thereof nor give rise to any estoppel
against such party nor excuse any of the parties hereto from their respective
obligations hereunder. Any waiver of such right or remedy must be in writing and
signed by the party to be bound. This Agreement is subject to enforcement at law
or in equity, including actions for damages or specific performance. Time is of
the essence hereof. The term "business day" as used herein shall mean a weekday,
Monday through Friday, except a legal holiday or a day on which banking
institutions in the State in which the Property is located are authorized by law
to be closed.








7

-Doc# 137226.5-




(m) Captions for Convenience. The captions and headings of the sections and
paragraphs of this Agreement are for convenience of reference only and shall not
be construed in interpreting the provisions hereof.

(n) Attorneys' Fees. In the event it is necessary for Lender to retain the
services of an attorney or any other consultants in order to enforce this
Agreement, or any portion thereof, Indemnitor agrees to pay to Lender any and
all costs and expenses, including, without limitation, attorneys' fees, incurred
by Lender as a result thereof and such costs, fees and expenses shall be
included in Costs.

(o) Successive Actions. A separate right of action hereunder shall arise each
time Lender acquires knowledge of any matter indemnified or guaranteed by
Indemnitor under this Agreement. Separate and successive actions may be brought
hereunder to enforce any of the provisions hereof at any time and from time to
time. No action hereunder shall preclude any subsequent action, and Indemnitor
hereby waives and covenants not to assert any defense in the nature of splitting
of causes of action or merger of judgments.

(p) Reliance. Lender would not consent to the sale of the Property to, or the
assumption of the Loan by, Assumptor without this Agreement. Accordingly,
Indemnitor intentionally and unconditionally enters into the covenants and
agreements as set forth above and understands that, in reliance upon and in
consideration of such covenants and agreements, such consent shall be granted
and, as part and parcel thereof, specific monetary and other obligations have
been, are being and shall be entered into which would not be made or entered
into but for such reliance.




(q)      SUBMISSION TO JURISDICTION: WAIVER OF JURY TRIAL.

(1)

INDEMNITOR, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY
AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, (A) SUBMITS TO
PERSONAL JURISDICTION IN THE STATE IN WHICH THE PROPERTY IS LOCATED OVER ANY
SUIT, ACTION OR PROCEEDING BY ANY PERSON ARISING FROM OR RELATING TO THIS
AGREEMENT, (B) AGREES THAT ANY SUCH ACTION, SUIT OR PROCEEDING MAY BE BROUGHT IN
ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION OVER THE COUNTY IN WHICH
THE PROPERTY IS LOCATED, (C) SUBMITS TO THE JURISDICTION OF SUCH COURTS, AND,
(D) TO THE FULLEST EXTENT PERMITTED BY LAW, INDEMNITOR AGREES THAT IT WILL NOT
BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM (BUT NOTHING HEREIN
SHALL AFFECT THE RIGHT OF LENDER TO BRING ANY ACTION,  SUIT OR PROCEEDING IN ANY
OTHER FORUM).




INDEMNITOR FURTHER CONSENTS AND AGREES TO SERVICE OF ANY SUMMONS, COMPLAINT OR
OTHER LEGAL PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY REGISTERED OR
CERTIFIED U.S. MAIL, POSTAGE PREPAID, TO THE INDEMNITOR AT THE ADDRESS FOR
NOTICES DESCRIBED IN SECTION 5(k) HEREOF, AND CONSENTS AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE IN EVERY RESPECT VALID AND EFFECTIVE SERVICE (BUT
NOTHING HEREIN SHALL AFFECT THE VALIDITY OR EFFECTIVENESS OF PROCESS SERVED IN
ANY OTHER MANNER PERMITTED BY LAW).

(2)

LENDER AND INDEMNITOR, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
WAIVE,




8

-Doc# 137226.5-




RELINQUISH AND FOREVER FORGO THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS AGREEMENT
OR ANY CONDUCT, ACT OR OMISSION OF LENDER OR INDEMNITOR, OR ANY OF THEIR
DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY
OTHER PERSONS AFFILIATED WITH LENDER OR INDEMNITOR, IN EACH OF THE FOREGOING
CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

(r) Waiver by Indemnitor. Indemnitor covenants and agrees that, upon the
commencement of a voluntary or involuntary bankruptcy proceeding by or against
Assumptor, Indemnitor shall not seek or cause Assumptor or any other person or
entity to seek a supplemental stay or other relief, whether injunctive or
otherwise, pursuant to 11 U.S.C. §105 or any other provision of the Bankruptcy
Reform Act of 1978, as amended, or any other debtor relief law, (whether
statutory, common law, case law or otherwise) of any jurisdiction whatsoever,
now or hereafter in effect, which may be or become applicable, to stay,
interdict, condition, reduce or inhibit the ability of Lender to enforce any
rights of Lender against Indemnitor or the collateral for the Loan by virtue of
this Agreement or otherwise.

(s) No Petition. Indemnitor hereby covenants and agrees that it will not at any
time institute against Assumptor, or join in any institution against Assumptor
of, any bankruptcy proceedings under any United States Federal or state
bankruptcy or similar law.

(t) Joint and Several Liability. Notwithstanding anything to the contrary,
contained herein, the representations, warranties, covenants and agreements made
by Indemnitor herein, and the liability of Indemnitor hereunder, are and shall
be joint and several.




[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY]




9

-Doc# 137226.5-




IN WITNESS WHEREOF, Indemnitor has executed this Indemnity Agreement under seal
as of the day and year first written above.

INLAND DIVERSIFIED REAL ESTATE TRUST, INC., a Maryland corporation




By: /s/ Steven T. Hippel

Name: Steven T. Hippel

Title: CAO and Treasurer





10

-Doc# 137226.5-




STATE OF ILLINOIS

)

: ss.

COUNTY OF DU PAGE

)




On this 26th day of May,  2010, personally appeared before me Steven T. Hippel,
whose identity is personally known or proved to me in the basis of satisfactory
evidence and who being duly sworn by me, did say that he is the CAO and
Treasurer of Inland Diversified Real Estate Trust, Inc., a Maryland corporation,
and that said document was signed by him on behalf of said corporation by
authority of its operating agreement or of a resolution of its members, and said
CAO and Treasurer acknowledged to me that said corporation executed the same.


/s/ Judy L. Milette


NOTARY PUBLIC


My Commission Expires: 7/27/11





11




EXHIBIT A




Legal Description







Lot 3, DRAPER CROSSING SUBDIVISION, and Lots 12, 14 and 15 of Lot 1, DRAPER
CROSSING SUBDIVISION AMENDED AND EXTENDED, according to the official plat
thereof recorded in the office of the Salt Lake County Recorder.




Together with the easements and restrictions as referred to in that certain
Declaration of Easements, Covenants and Restrictions, dated November 19, 2001,
and recorded November 20, 2001 in Book 8528 Page 5082, Entry No. 8065744.







Exhibit 10.6.doc







~Doc# 137226.5-


